                                          Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RHONDA HUBBARD,                                    CASE NO. 19-cv-06363-YGR
                                   7
                                                        Plaintiff,
                                   8                                                        ORDER RE: MOTION FOR CLASS
                                                  vs.                                       CERTIFICATION
                                   9
                                         RCM TECHNOLOGIES (USA), INC.,                      Re: Dkt. No. 30
                                  10
                                                        Defendant.
                                  11
                                              Plaintiff Rhonda Hubbard brings this putative class action on behalf of hourly healthcare
                                  12
Northern District of California




                                       professionals employed by defendant RCM Technologies (USA), Inc., a healthcare staffing
 United States District Court




                                  13
                                       company. The complaint asserts claims under California law for unpaid overtime, unlawful
                                  14
                                       business practices, and waiting time penalties. Specifically, plaintiff challenges the legality of
                                  15
                                       defendant’s policy of excluding the value of weekly per diem payments from the regular rate used
                                  16
                                       to calculate overtime, notwithstanding that the payments are based on hours worked rather than
                                  17
                                       expenses incurred. Now before the Court is plaintiff’s motion for class certification pursuant to
                                  18
                                       Federal Rule of Civil Procedure 23.
                                  19
                                              Defendant generally does not oppose plaintiff’s motion, subject to defendant reserving its
                                  20
                                       right to later move for decertification. However, defendant has filed a limited opposition
                                  21
                                       requesting modification of the proposed class notice to include language disclosing potential
                                  22
                                       adverse tax implications if the Court rules that the per diem payments at issue should be
                                  23
                                       reclassified as wages rather than expense requirements.1
                                  24

                                  25          1
                                                Defendant’s opposition also requested that the Court (1) order plaintiff to give putative
                                       class members the option to submit exclusion forms electronically to the administrator, and (2)
                                  26   order plaintiff to meet and confer with defendant regarding the content of the exclusion form,
                                       which was not included with the motion papers. After filing of the opposition, plaintiff notified
                                  27   defendant of her agreement to allowing putative class members to return the exclusion form
                                       electronically. The parties also met and conferred and agreed on the content of the exclusion
                                  28   form. These issues therefore are moot.
                                            Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 2 of 7




                                   1           Below, the Court addresses both the motion for class certification and the objection to the

                                   2   class notice.

                                   3   1.      Motion for Class Certification

                                   4           Plaintiff seeks to certify the following class:

                                   5           All non-exempt hourly employees employed by RCM in California who, at any
                                               time within four years prior to the filing of this lawsuit through the date of class
                                   6           certification, worked one or more workweeks in which they were paid overtime and
                                               received a weekly per diem or stipend.
                                   7
                                               To be certified, a class “must meet the four threshold requirements of Federal Rule of Civil
                                   8
                                       Procedure 23(a): numerosity, commonality, typicality, and adequacy of representation.” Leyva v.
                                   9
                                       Medline Indus. Inc., 716 F.3d 510, 512 (9th Cir. 2013). In addition, “the proposed class must
                                  10
                                       satisfy the requirements of Rule 23(b), which defines three different types of classes.” Id.
                                  11
                                       Relevant here, Rule 23(b)(3) “requires that ‘questions of law or fact common to class members
                                  12
Northern District of California
 United States District Court




                                       predominate over any questions affecting only individual members, and that a class action is
                                  13
                                       superior to other available methods for fairly and efficiently adjudicating the controversy.’” Id.
                                  14
                                       (quoting Fed. R. Civ. P. 23(b)(3)).
                                  15
                                               Numerosity: A proposed class must be “so numerous that joinder of all members is
                                  16
                                       impracticable.” Fed. R. Civ. P. 23(a)(1). While the numerosity requirement is not tied to any
                                  17
                                       fixed numerical threshold, it “is usually satisfied where the class comprises 40 or more members,
                                  18
                                       and generally not satisfied when the class comprises 21 or fewer members.” Twegbe v. Pharmaca
                                  19
                                       Integrative Pharmacy, Inc., 2013 WL 3802807, *2 (N.D. Cal. July 17, 2013). Here, proffered
                                  20
                                       evidence shows the proposed class consists of more than 100 individuals who worked at locations
                                  21
                                       across the state and traveled to different areas for work assignments. Given the size and
                                  22
                                       geographic diversity of the proposed class, numerosity is satisfied.
                                  23
                                               Commonality: “[C]ommonality requires that the class members’ claims ‘depend upon a
                                  24
                                       common contention’ such that ‘determination of its truth or falsity will resolve an issue that is
                                  25
                                       central to the validity of each [claim] in one stroke.’” Mazza v. Am. Honda Motor Co., Inc., 666
                                  26
                                       F.3d 581, 588 (9th Cir. 2012) (quoting Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2551
                                  27
                                       (2011)). This factor, too, is satisfied. Plaintiff alleges defendant violated California Labor Code
                                  28
                                                                                           2
                                          Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 3 of 7




                                   1   sections 510 and 1194 by systematically underpaying overtime pursuant to its policy of excluding

                                   2   the value of per diem payments from the regular rate when calculating overtime. Liability under

                                   3   this theory turns on common factual questions related to defendant’s alleged policies and practices

                                   4   when calculating overtime pay for employees receiving per diem payments, and on the common

                                   5   legal issue of whether per diem payments must be included in the regular rate under applicable

                                   6   law. Based on the alleged failure to pay overtime, plaintiff also asserts derivative claims for

                                   7   unlawful business practices under California Business and Professions Code section 17200 and

                                   8   waiting time penalties under California Labor Code section 203. These claims hinge on the same

                                   9   common factual and legal issues as the overtime claim.

                                  10          Typicality: “The test of typicality is whether other members have the same or similar

                                  11   injury, whether the action is based on conduct which is not unique to the named plaintiffs, and

                                  12   whether other class members have been injured by the same course of conduct.” Evon v. Law
Northern District of California
 United States District Court




                                  13   Offices of Sidney Mickell, 688 F.3d 1015, 1030 (9th Cir. 2012) (quotation marks and citation

                                  14   omitted). Here, the named plaintiff represents that she worked travel nurse assignments for

                                  15   defendant in California, for which she received per diem payments that were conditioned on her

                                  16   working a certain number of hours and that were prorated based on hours worked. She further

                                  17   represents that she worked overtime and had the value of her per diem payments excluded from

                                  18   the regular rate used to calculate her overtime pay. Her claims are typical of the class.

                                  19          Adequacy: “The named plaintiffs must fairly and adequately protect the interests of the
                                       class.” Id. at 1031. “In making this determination, courts must consider two questions: (1) do the
                                  20
                                       named plaintiffs and their counsel have any conflicts of interest with other class members and
                                  21
                                       (2) will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the
                                  22
                                       class?” Id. As set forth in their declarations, neither counsel nor the named plaintiff has any
                                  23
                                       actual conflicts with other class members, and they have represented that they will prosecute the
                                  24
                                       action vigorously on behalf of the class. The adequacy factor is met.
                                  25
                                              Predominance and Superiority: “Rule 23(b)(3) requires a showing that questions common
                                  26
                                       to the class predominate, not that those questions will be answered, on the merits, in favor of the
                                  27
                                       class.” Amgen, Inc. v. Conn. Ret. Plans & Trust Funds, 133 S. Ct. 1184, 1191 (2013) (emphasis in
                                  28
                                                                                         3
                                            Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 4 of 7




                                   1   original). As explained, liability on each asserted claim hinges upon the common questions of

                                   2   whether defendant adopted a policy of excluding the per diem payments from the regular rate

                                   3   when calculating overtime, and whether this policy violates California law. Thus, “[t]his case

                                   4   presents the classic case for treatment as a class action: that is, the commonality linking the class

                                   5   members is the dispositive question in the lawsuit.” Evon, 688 F.3d at 1029-30. The

                                   6   predominance and superiority requirements are satisfied.

                                   7           Accordingly, the motion for class certification is GRANTED.

                                   8   2.      Objection to the Class Notice

                                   9           A class notice must include all “information that a reasonable person would consider to be

                                  10   material in making an informed, intelligent decision of whether to opt-out or remain a member of

                                  11   the class.” Tierno v. Rite Aid Corp., 2007 WL 4166028, at *1 (N.D. Cal. Nov. 19, 2007) (citing In

                                  12   re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1105 (5th Cir. 1977)). At the same time,
Northern District of California
 United States District Court




                                  13   notice is not adequate if it misleads potential class members. Molski v. Gleich, 318 F.3d 937, 952

                                  14   (9th Cir. 2003), overruled on other grounds by Dukes v. Wal–Mart Stores, Inc., 603 F.3d 571 (9th

                                  15   Cir. 2010). Here, defendant argues that plaintiff’s proposed class notice fails to inform class

                                  16   members about tax liabilities that could arise if the class prevails in this litigation.2 As such, it

                                  17   proposes adding the following language after the second paragraph in the section titled “What Is

                                  18   the Lawsuit About?”:

                                  19           RCM further contends that the Lawsuit would have harmful tax consequences on
                                               employees if the Court holds that the per diem benefits must be included in the
                                  20           calculation of overtime pay. Plaintiff disagrees with RCM’s assertion that
                                               prevailing on the overtime claims would cause adverse tax consequences. You may
                                  21           wish to consult a tax professional regarding any potential tax implications of the
                                  22           Lawsuit.
                                       Plaintiff counters that the proposed language is misleading because it gives the false impression
                                  23
                                       that “potential adverse tax implications” can be avoided by opting out of the class.
                                  24

                                  25

                                  26

                                  27           2
                                                Defendant acknowledges that a finding that the per diem payments must be included in
                                       the regular rate for calculating overtime “does not necessarily mean that the per diems will be
                                  28   taxable, and there is room for debate” on the issue.
                                                                                           4
                                          Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 5 of 7




                                   1           In considering this issue, the Court is mindful of the importance of striking an appropriate

                                   2   balance between ensuring that putative class members have sufficient information to decide

                                   3   whether to participate in the litigation, and at the same time, not dissuading them from making

                                   4   either choice. It is not unusual for language related to taxes to be included in class notices.

                                   5   However, the first two sentences of defendant’s proposed language, with their references to

                                   6   “harmful” and “adverse” tax consequences, raise a serious risk of dissuading those with

                                   7   meritorious claims from joining the action. It would be particularly misleading to include such

                                   8   language in the section titled “What Is the Lawsuit About?,” as it cannot be argued reasonably that

                                   9   taxation is at the heart of this litigation. Moreover, as plaintiff points out, it is likely that any tax

                                  10   consequence of a ruling that the per diem payments should have been included in the regular rate

                                  11   would extend to all employees paid on a per diem basis, regardless of whether they participate or

                                  12   opt out.
Northern District of California
 United States District Court




                                  13           As such, the Court DENIES defendant’s specific request, but GRANTS the more generic

                                  14   request for a modification of the class notice. Thus, plaintiff shall include the following in the

                                  15   class notice:

                                  16           In addition, if the lawsuit is successful, and depending on how any recovery would
                                               be classified, there may be tax implications. You may wish to consult a tax
                                  17           professional regarding any potential tax implications of the Lawsuit. The Court has
                                               not made any findings on the topic
                                  18
                                       This language is informative and neutral, and its inclusion in the class notice will serve the best
                                  19
                                       interests of putative class members.3
                                  20
                                                                                        *****
                                  21
                                               For the foregoing reasons, the Court hereby ORDERS as follows:
                                  22

                                  23

                                  24           3
                                                 The cases cited by defendant do not compel a different result. In Carlino v. CHG
                                       Medical Staffing, Inc., Case No. 1:17-CV-01323-DAD-JLT, 2019 WL 1005070, at *7-9 (E.D. Cal.
                                  25   Feb. 18, 2019), the court approved the same language proposed here only after discussing at
                                       length its skepticism of this language, ultimately concluding that “because a potential for adverse
                                  26   tax consequences appears to exist, and pursuant to the parties’ agreement expressed at the . . .
                                       hearing on the pending motion.” (Emphasis supplied.) The court in Dittman v. Medical Solutions,
                                  27   Case No. 2:17-cv-01851-MCE-CKD, Dkt. No. 39 (E.D. Cal.) modified the class notice to include
                                       language regarding tax implications without explaining why the language was appropriate in that
                                  28   case. These cases offer minimal guidance here.
                                                                                            5
                                       Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 6 of 7




                                   1      1. Plaintiff’s motion for class certification is granted.

                                   2      2. The Court certifies a class consisting of: All non-exempt hourly employees employed

                                   3         by RCM Technologies (USA), Inc. in California who, at any time within four years

                                   4         prior to the filing of this lawsuit through the date of class certification, worked one or

                                   5         more workweeks in which they were paid overtime and received a weekly per diem or

                                   6         stipend.

                                   7      3. The Court appoints plaintiff Rhonda Hubbard as the representative of the certified

                                   8         class.

                                   9      4. The Court appoints Matthew B. Hayes and Kye D. Pawlenko of Hayes Pawlenko LLP

                                  10         as class counsel for the certified class.

                                  11      5. Defendant’s objection to plaintiff’s proposed class notice is denied in part and granted

                                  12         in part. Notice of this order shall be provided to the certified class as follows:
Northern District of California
 United States District Court




                                  13         a. The proposed notice of class certification lodged as Exhibit A of plaintiff’s motion

                                  14               is approved except that plaintiff is instructed to make the following revisions:

                                  15             i.   On the first page, plaintiff shall make the following sentence into a separate

                                  16                  paragraph, for emphasis: “If you do nothing, you will automatically be included

                                  17                  in the certified class.”

                                  18            ii.   Plaintiff shall include the agreed-upon changes to the section titled “How Can I

                                  19                  Exclude Myself from the Certified Class? (Action Required),” as reflected in

                                  20                  Exhibit 2 to the Declaration of William Hays Weissman.

                                  21           iii.   Plaintiff shall change the title “What Fees and Costs Are Involved in the

                                  22                  Lawsuit” to “Are There Any Financial Considerations Involved In the

                                  23                  Lawsuit?” In this section, following the paragraph on fees and costs, plaintiff

                                  24                  shall add a separate paragraph stating: “In addition, if the lawsuit is successful,

                                  25                  and depending on how any recovery would be classified, there may be tax

                                  26                  implications. You may wish to consult a tax professional regarding any

                                  27                  potential tax implications of the Lawsuit. The Court has not made any findings

                                  28                  on the topic.”
                                                                                     6
                                          Case 4:19-cv-06363-YGR Document 35 Filed 10/20/20 Page 7 of 7




                                   1

                                   2             b. The revised notice of class certification shall be disseminated via first-class U.S.

                                   3                mail.

                                   4             c. The deadline to opt-out of the certified class shall be 60 days from mailing the

                                   5                notice.

                                   6             d. Within 14 days of this Order, defendant shall produce to an agreed upon third party

                                   7                administrator the contact information – including the names and last known

                                   8                addresses – for all members of the certified class.

                                   9         This Order terminates Docket Number 30.

                                  10         IT IS SO ORDERED.

                                  11

                                  12   Dated: October 20, 2020
Northern District of California
 United States District Court




                                                                                                YVONNE GONZALEZ ROGERS
                                  13                                                       UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       7
